Opinion by
Cline, J.
It appeared that the merchandise consists of coats, jackets, embroidered gowns, etc., made of silk. No testimony was offered showing whether the immediate containers of the articles were marked or where the *412merchandise was produced. The consular invoice was certified in Shanghai, China, while it appears from notations on the entry that the articles were shipped from Japan. The examiner testified that there were paper tags attached to the garments containing either “Japan” or “Made in Japan.” On the evidence presented the protest was overruled. Abstract 38740 cited.